Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-9 in the reply filed on 8/23/22 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/21 and 4/8/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zmolek.
Claim 1:
	Zmolek discloses:
A computer-implemented system for creating a product classification taxonomy for an existing product taxonomy using a universal product classification ontology, the system comprising (see paragraph [0036]): 
at least one processing module comprising at least one computer processor and at least one electronic memory (see paragraph [0214]). Zmolek teaches a buyers and sellers computer systems operating logic and performing functions, the at least one processing module is programmed to create the product classification taxonomy by: 
asserting a plurality of subclasses for a plurality of entity terms in the existing product taxonomy as subclasses of classes defined in the universal product classification ontology (see paragraph [0139]-[0142]). Zmolek teaches asserting subclasses for entity terms extracted from the existing product taxonomy and using standard names in the ontology; 
generating semantic relationships between the plurality of entity terms asserted as subclasses using predefined semantic relationships from the universal product classification ontology (see paragraphs [0036], [0069]-[0071] and [0145]-[0147]). Zmolek teaches generating semantic relationships between the terms for classes using predefined semantic relationships in the standard taxonomy from the universal product classification ontology; 
generating a combination of the semantic relationships to create a product classification definition in the product classification taxonomy based on the universal product classification ontology for at least one definition associated with the plurality of entity terms in the existing product taxonomy (see paragraphs [0078]-[0083]). Zmolek teaches generating a combination of relationships to create a product classification definition in the taxonomy based on the universal ontology for the terms in the existing product taxonomy; and 
a reasoning engine comprising a computer processor that is programmed to validate the product classification definition (see paragraph [0119]). Zmolek teaches a reasoning to determining if the definition is correct/equivalent to one of the universal.

Claim 2:
	Zmolek discloses:
wherein the at least one processing module includes a first processing module, a second processing module, and a third processing module (see paragraphs [0190]). Zmolek teaches multiple processing modules, wherein the first processing module is programmed to:
(i) extract the plurality of entity terms from the existing product taxonomy (see paragraph [0014]-[0115]). Zmolek teaches extracting the plurality of terms from the existing taxonomy, 
(ii) populate a domain vocabulary ontology associated with the universal product classification ontology with the extracted plurality of entity terms (see paragraph [0115]). Zmolek teaches populating the vocabulary ontology with extracted terms from the existing taxonomy, and 
(iii) assert class and subclass relations for the domain vocabulary ontology terms, wherein the class and subclass relations are associated with corresponding universal product classification ontology classes (see paragraphs [0134]-[0140]). Zmolek teaches asserting class and subclass relations from the vocabulary based on the universal ontology.

Claim 3:
	Zmolek discloses:
wherein the second processing module is programmed to assert the semantic relationships between the asserted class and subclass relations (see paragraph [0141]). Zmolek teaches asserting semantic relationships by linking the terms with classes and subclass relationships; and 
the third processing module is programmed to (i) combine the asserted semantic relationships and (ii) create the product classification definition based on the combined semantic relationships (see paragraphs [0139]-[0141]). Zmolek teaches combining the asserted relationships and creating a definition based on the relationships between the taxonomies.

Claim 4:
	Zmolek discloses:
wherein the universal product classification ontology classes include at least one of: a product class, a qualitative quality class, a quantitative quality class, a function, and a process class (see paragraphs [0036], [0063] and [0064]). Zmolek teaches the universal product classification ontology include a product class. 

Claim 7:
	Zmolek discloses:
wherein the reasoning engine validates the created product classification taxonomy by testing the created product classification taxonomy classification definitions with at least one test classification pattern (see paragraph [0025]). Zmolek teaches validating the created taxonomy by testing the definitions. 

Claim 8:
	Zmolek discloses:
wherein the at least one processing module is configured to create the product classification taxonomy and another product classification taxonomy concurrently (see paragraph [0178]). Zmolek teaches multiple taxonomies are created by refining, expanding or creating different version of taxonomies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zmolek, in view of Oberle et al., United States Patent No. 9171060 B2 (hereinafter “Oberle”).
Claim 5:
	Zmolek discloses:
wherein the semantic relationships are based on the corresponding universal product classification ontology classes and their specialized subclasses (see paragraph [0139]-[0142]). Zmolek teaches asserting subclasses for entity terms extracted from the existing product taxonomy and using standard names in the ontology; 

	Zmolek fails to expressly disclose the semantics relationships are also based on a set of binary relations. 

	Oberle discloses:
wherein the semantic relationships are based on a set of binary relations (see paragraph [0303]). Oberle teaches the semantic relationships are based on properties that form hierarchies of binary relationships.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zmolek to include W3C OWL2 Web Ontology Language and form semantic relationships based on binary relations for the purpose of efficiently formalizing data and semantic relationships in ontologies to be standardized, as taught by Oberle. 

Claim 6:
	Zmolek fails to expressly disclose the reasoning engine being compliant with W3C OWL2 Web Ontology Language. 

	Oberle discloses:
wherein the reasoning engine is compliant with W3C OWL2 Web Ontology Language (see column 27 lines 6-30). Oberle teaches wherein the reasoning engine is compliant with OWL2 web ontology language. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zmolek to include W3C OWL2 Web Ontology Language for the purpose of efficiently formalizing data in ontologies to be standardized, as taught by Oberle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        9/23/22